Citation Nr: 0002628	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  95-01 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected scar, left thigh, with involvement of Muscle Group 
XIII, as a residual of a shell fragment wound, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected scars, left leg and foot, with retained foreign 
bodies, as residuals of a shell fragment wound, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for the service-
connected residuals of a shell fragment wound of the 
abdominal wall with retained foreign body, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for the service-
connected scars, right buttock, as residuals of a shell 
fragment wound, currently evaluated as 10 percent disabling. 

5.  Entitlement to an increased rating for the service-
connected scars, left buttock and iliac crest, with retained 
foreign bodies, as residuals of a shell fragment wound, 
currently evaluated as 10 percent disabling.

6.  Entitlement to an increased (compensable) rating for the 
service-connected scars, left arm and elbow, as residuals of 
a shell fragment wound.

7.  Entitlement to an increased (compensable) rating for the 
service-connected laceration of the left kidney, as a 
residual of a shell fragment wound.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to June 
1970.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a June 1988 rating decision of the RO.  

In July 1996, the Board remanded this matter for additional 
development of the record.  



FINDINGS OF FACT

1.  The veteran's service-connected laceration of the left 
kidney, as a residual of a shell fragment wound, is not shown 
to have been demonstrated by symptomatology sufficient for a 
compensable evaluation under either the old or the new 
criteria -specifically, the evidence has not demonstrated 
that albumin and casts were present, with a history of acute 
nephritis or associated mild hypertension or that albumin was 
constant or recurring with hyaline and granular casts or red 
blood cells; or that transient or slight edema or compensably 
disabling hypertension.  

2.  The veteran's service-connected residuals of a shell 
fragment wound of the abdominal wall with retained foreign 
body are not shown to have been demonstrated by more than 
moderate impairment manifested by entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue, some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side; moderately severe impairment manifested by 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups, indications on 
palpation of loss of deep fascia, muscle substance or normal 
firm resistance of muscles compared with sound side, in 
addition, tests of strength and endurance compared with sound 
side demonstrate positive evidence of impairment, has not 
been shown.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for the service-connected laceration of the left kidney as a 
residual of a shell fragment wound have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999);  38 
C.F.R. §§ 3.102, 4.7, 4.115b including Diagnostic Code 7502 
(1993); 38 C.F.R. §§ 3.102, 4.7, 4.115b including Diagnostic 
Code 7502 (1999).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected residuals of a shell 
fragment wound of the abdominal wall with retained foreign 
body have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.7, 4.55, 4.56, 4.73 
including Diagnostic Code 5319 (1996); 38 C.F.R. §§ 4.55, 
4.56, 4.73 including Diagnostic Code 5319 (1999).  

(The remaining issues on appeal are addressed in the Remand 
portion of this document.)  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A review of the veteran's service medical records shows that 
in June 1969 the veteran sustained multiple fragment wounds 
after being hit by a grenade.  His injuries included wounds 
to the left flank, left leg, left arm and left buttock, with 
no associated nerve or artery involvement; a laceration of 
the left kidney; and, an open fracture to the left 5th 
metatarsal.  Physical examination in October 1969 was noted 
to be essentially normal except for a midline epigastric 
lower abdominal scar and scars of the left flank, elbow, both 
buttocks, and (left) thigh and foot.  Diagnostic study of the 
left foot revealed small fragments in the sole of the foot 
and in the posterior region of the 1st metatarsal.  An 
intravenous pyelogram demonstrated wire in the mid-abdominal 
plane, as well as metallic fragments superimposed over the 
left renal outline, the left iliac crest and the hip joint, 
but was essentially felt to be normal.  

The veteran was initially afforded an examination for VA 
purposes in December 1970, shortly after his discharge from 
service.  At that time, the left arm showed a well-healed 1-
inch scar over the side of the distal forearm, which was not 
depressed, adherent or tender.  In addition, there were two 
1-inch scars over the elbow, one anterior, one posterior, 
also not depressed, adherent or tender.  There was no 
limitation of motion of the elbow.  

Two 1-inch oval scars were demonstrated over the left 
buttock, while the right buttock showed only one, 1-inch oval 
scar.  The left thigh showed a well healed, 3 inch depressed 
scar over the posterior upper thigh with some underlying 
hamstring muscle damage.  The left leg showed a 2-inch scar, 
well healed, nontender.  Examination of the left foot 
revealed a tender, adherent 2-inch scar over the lateral 
aspect of the foot over the proximal aspect of the 5th 
metatarsal.  A 1-inch oval scar was present over the dorsal 
foot.  There was no limitation of motion of the foot, 
however, and the veteran's gait was described as normal.  
Finally, examination of the abdomen showed a 2-inch scar on 
the left side, well healed, nontender and not adherent.  
There was also an 8-inch upper abdominal scar at the site of 
the operative procedure.  No abdominal masses or tenderness 
was demonstrated.  X-ray study of the left lower leg and foot 
revealed several metallic fragments in the soft tissues of 
the lower leg, as well as one over the metatarsal area.  The 
bony structures, however, appeared intact and unremarkable.  

The final diagnoses rendered at the December 1970 VA 
examination included:  gunshot wound of the abdomen; gunshot 
wound of the left foot and leg with injury to muscle group 
XIII; gunshot wound, left buttocks, without muscle damage; 
gunshot wound left arm, without muscle damage.  

Based on the above information, in February 1971, the RO 
granted service connection for scar, left thigh, with damage 
to muscle group XIII, residual of a shell fragment wound; 
scars, left leg and foot, with retained foreign body, 
residuals of shell fragment wound; scars, left arm and elbow, 
residuals of shell fragment wound; scars, abdomen with 
laceration of left kidney, residuals of shell fragment wound 
(later separated into two ratings by RO decision dated in 
October 1971 - residuals of shell fragment wound abdominal 
wall with retained foreign bodies and residuals of shell 
fragment wound, laceration left kidney); and scars, buttocks, 
residuals of shell fragment wound.  

In March 1988, the veteran submitted a claim for increase in 
his service-connected disabilities.  At that time, he noted 
that in the past few years, he had been experiencing 
increased pain and stiffness in his right hip, as well as 
pain in his abdomen and left kidney.  

The veteran offered testimony at a hearing at the RO in 
August 1989.  At that time, he described experiencing pain in 
his abdominal region, as well as difficulty in movement, as 
the shell fragments still present within his body tended to 
move around with any sort of bending or stretching.  As for 
the injury to his kidney, the veteran testified that the 
kidney itself did not "tend to give me any problems right 
now."  

The veteran further testified that the scars located on his 
buttocks itched constantly and caused him a slight degree of 
pain.  He described a skin and tissue loss, as well as a 
depression, at the location of the scars.  According to the 
veteran, however, his primary difficulties centered on his 
hip area and were manifested by sharp pain and stiffness 
resulting in limping, which he attributed to the remains of 
shrapnel fragments.  As for the left foot injury, the veteran 
described a general numbness affecting the foot, plus a 
certain degree of pain.  He further stated that he 
experienced no restriction of movement of the foot, just 
discomfort.  

Subsequent to the hearing, the veteran was afforded a VA 
examination in October 1989.  Examination of the abdomen 
revealed a large, well-healed surgical scar on the midline of 
the abdomen.  The scar was described as being somewhat 
purplish and tender to palpation.  On the left foot, the 
veteran was noted to have a 2-inch long surgical scar on the 
lateral aspect of the foot.  This scar was described as being 
reddish and depressed, with the proximal portion adherent to 
the fasciae.  No pain was registered on palpation.  

Examination of the buttocks revealed a 2-inch long scar on 
the lateral aspect of the left buttock, nonadherent but 
somewhat tender to palpation.  There was also a scar over the 
left iliac crest, 1 inch in length, whitish in color and 
tender to palpation.  Another scar was located on the right 
buttock, also 1 inch in length, whitish and tender to 
palpation.  

On the left leg, in the postero-lateral aspect of the thigh, 
there was a 21/2 inch depressed surgical scar, nontender and 
nonadherent to fasciae.  On the left lower leg, lateral 
aspect in the region just above the ankle, the examiner 
identified a one-inch long surgical scar, whitish in color 
and somewhat depressed, but not adherent to fasciae.  In 
addition, the examining physician located a 11/2 inch depressed 
surgical scar on the left flank, whitish in color and 
nontender to palpation.  Range of motion of the hips, knees 
and ankles was noted to be within normal limits, without any 
pain or limitation of motion.  It was further noted that the 
veteran did not report any complaints concerning his left 
kidney function.  

The examining physician further remarked that there was no 
loss of muscle mass detected.  In addition, the scar on the 
veteran's left thigh reportedly did not bother him; however, 
the scars on his buttocks were stated to bother him most of 
the time and the scar on the midline of his abdomen every 
day.  It was further noted, that there was no malfunction or 
impairment of the hips secondary to the scars at the present 
time; rather, both hips demonstrated full range of motion 
without any evidence of pain.  X-ray studies revealed the 
presence of metallic foreign bodies in the soft tissue of the 
hips and pelvis, bilaterally, and in the soft tissue adjacent 
to the 1st and 5th metatarsals of the left foot.  The final 
diagnoses included:  scar, left thigh, with damage to muscle 
group XIII, residual of shell fragment wound; scars, left leg 
and foot with retained foreign bodies, residuals of shell 
fragment wound; laceration of left kidney and scars on the 
buttocks, residuals of shell fragment wound.  

In December 1991, the veteran offered testimony at another 
hearing at the RO.  At that time, the veteran testified that 
there was evidence that he was suffering from arthritis 
affecting his left leg, left foot, left thigh and hips.  In 
addition, he repeated his comments as to the numbness and 
tingling sensation affecting his left foot.  He also reported 
experiencing a dull pain in his left foot with prolonged 
standing and expressed a belief that he was impaired by 
limited motion of his foot. 

With regard to his thigh, the veteran testified that he was 
mainly bothered by the scar itself, specifically with 
application of any degree of pressure.  He also felt that the 
shrapnel which remained in his abdomen and left arm 
(specifically, at the wrist and elbow) also impaired his 
ability to move.  As for injury affecting his left kidney, 
the veteran initially testified that that he had not had any 
problems with the kidney since his discharge from service.  
Later on in his testimony, however, he stated that in 1988, 
he had been treated for a urinary tract infection, for which 
he continued to self-medicate with pills that he had received 
from VA for treatment of this condition.  

The veteran was subsequently afforded another VA examination 
in February 1992.  At that time, the surgical scar of the 
left thigh was described as being 11/2 inches in length, 
somewhat depressed and tender to palpation, with no muscle 
atrophy noted.  Surgical scar on the abdomen was noted to be 
10 inches long with retained foreign bodies causing 
occasional pain.  Surgical scar on left lower leg was 
described as being 1 inch in length with resultant depression 
when left foot is flexed.  On the left foot, he was noted to 
have a surgical scar 21/2 inches in length on the lateral 
aspect of the mid portion of the foot and a 1 inch surgical 
scar on the sole of the foot.  On the left buttock, there was 
a 2 inch long surgical scar with prominent soft tissue, 
nontender.  And, on the right buttock, a 1-inch long surgical 
scar was described as being well healed and nontender.  The 
examining physician further commented that she had not 
observed much disability, muscle loss or limitation of 
motion.  Some limitation of motion, however, was detected 
about the hips and knees.  

Further findings included a 11/2 inch surgical scar on the left 
side of the abdomen, depressed and somewhat tender.  A 1-inch 
scar on the tip of the left elbow, well healed and whitish in 
appearance, not affecting elbow function.  A 11/2 scar on the 
lateral aspect of the left distal forearm, whitish in color, 
with no impact on left hand function.  As for the scars on 
his buttocks, these were noted to bother him especially in 
both hip joints.  Both hip joints, however, demonstrated full 
range of motion (which is somewhat contradictory to earlier 
accounts by the examining physician).  All of his scars were 
stated to be itchy.  X-ray studies performed in conjunction 
with the examination revealed metallic foreign bodies in the 
soft tissue along the plantar aspect of the left foot and 
between the 1st and 2nd metatarsals, in the soft tissue of the 
left knee, and in the soft tissue in the region of both hips.  
In addition, minimal degenerative changes of the hips were 
noted.  The final diagnoses included:  shell fragment wound, 
left thigh, with injury to Muscle Group XIII; shell fragment 
wound, abdominal wall; shell fragment wound left leg and 
foot; scar, right buttock; scar left buttock; shell fragment 
wound, left kidney; and shell fragment wound, left elbow and 
arm.  

As noted above, in July 1996, the Board remanded this matter 
for additional development of the record essentially noting 
that the previous examinations conducted for VA purposes were 
inadequate for rating the veteran's disabilities.  

As a result, the veteran was afforded another VA examination 
in November 1996.  At that time, the veteran was noted to 
have a history of multiple shrapnel injuries sustained in 
Vietnam in 1969.  He presented with complaints of pain in the 
left knee and both hips, increasing in intensity with bad 
weather approximately 50 percent of the time.  

Examination of the left knee and hips revealed no evidence of 
swelling, deformity, scars or instability.  In addition, full 
range of motion was registered without pain.  Diagnoses 
rendered included:  rule out metal fragment, left knee; rule 
out metal fragments, hips; and rule out degenerative joint 
disease of the left knee and hips, bilateral.  

Examination also revealed the veteran to have multiple scars 
including :  a 2 inch scar just above the left gluteal area, 
whitish, not depressed and tender on palpation; a 1 inch scar 
in the lateral upper quadrant in the left gluteal area, 
whitish, tender and fibrotic; a 2 inch scar in the lateral 
lower quadrant in the left gluteal area, whitish, hard and 
painful on palpation; a 2 inch scar in the mid-portion of the 
right gluteal area, whitish, and hard, which was stated to be 
painful, but was not manifested by pain during the 
examination; a 3 inch scar on the lateral aspect of the left 
foot, reddish and tender to palpation; a 3 inch scar on the 
bottom of the left foot very close to the lateral border of 
the foot, reddish, hard and tender to palpation and which is 
painful with bad weather; a 2 inch scar on the left flank, 
depressed, whitish and non-tender with muscle penetration to 
the external and internal obliques of the abdomen; a 9 inch 
scar stretching from the xiphoid to the suprapubic area of 
the abdomen stated to be painful on palpation, but not 
currently demonstrated; and, a 3 inch scar on the lateral 
aspect of the left thigh, depressed, whitish and tender to 
palpation with muscle damage to the vastus lateralis.  

Physical examination of the left lower extremity revealed 
good pedal pulses and circulation in the foot with no 
evidence of atrophy and full range of motion without pain.  
The examining physician went on to state, however, that he 
did notice less pain prick sensation of the left great toe 
and thigh, thus potentially demonstrating some nerve damage 
in the left leg.  He also noted motor weakness of the knee 
extensor, bilaterally; however, the dorsal and plantar flexor 
of the left foot was within normal limits and patellar 
reflexes were equal and symmetrical.  

Examination of the left upper extremity revealed no evidence 
of scarring or deformity relative to the left elbow.  Full 
range of motion of the elbow was also demonstrated without 
pain.  There was, however, a 1-inch scar on the lateral 
aspect of the distal left forearm just above the wrist; range 
of motion of the wrist was recorded as full without any 
evidence of pain.  

Actual range of motion findings included:  left hip, flexion 
to 65 degrees, extension to 10 degrees, adduction to 0 
degrees, abduction to 30 degrees, internal rotation to 30 
degrees and external rotation to 30 degrees; left knee, 
extension to 0 degrees, flexion to 90 degrees; left ankle, 
plantar flexion to 40 degrees, dorsiflexion to 20 degrees; 
left foot, inversion to 20 degrees, eversion to 50 degrees; 
left elbow, extension to 0 degrees, flexion to 140 degrees; 
left forearm, supination to 80 degrees, pronation to 90 
degrees; left wrist, extension to 35 degrees, flexion to 40 
degrees, ulnar deviation to 25 degrees and radial deviation 
to 10 degrees.  On the right side, range of motion of the hip 
was recorded as flexion to 60 degrees, extension to 10 
degrees, adduction to 0 degrees, abduction to 25 degrees, 
internal rotation to 30 degrees and external rotation to 35 
degrees.  X-ray studies performed in conjunction with the 
examination showed several metallic densities in the soft 
tissues of both hips, in the peripheral region of the 
abdomen, in the pelvis, upper thigh, over the proximal 
fibula, in the soft tissue along the dorsal aspect of the 
left distal radius and ulna, in the soft tissue along the 
anteromedial aspect of the left elbow, and in the soft tissue 
along the plantar aspect between the 1st and 2nd metatarsal, 
as well as over the distal tibia. 


II.  Analysis

The Board finds the veteran's claims for increased 
compensation benefits are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when a veteran 
claims a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Court has also stated 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes for the disabilities addressed below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  


A.  Laceration, Left Kidney

The veteran's service-connected laceration of the left kidney 
as a residual of a shell fragment wound is currently rated by 
analogy as noncompensably disabling under the provisions of 
Diagnostic Code 7502.  38 C.F.R. § 4.115b, Diagnostic Code 
7502 (1999).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).  

Under Diagnostic Code 7502 (1999), chronic nephritis is to be 
rated as renal dysfunction.  Under this Diagnostic Code, a 
noncompensable rating is assigned for albumin and casts with 
history of acute nephritis; or hypertension noncompensable 
under Diagnostic Code 7101.  A 30 percent rating is assigned 
for albumin constant or recurring with hyaline and granular 
casts or red blood cells; or transient or slight edema or 
hypertension at least 10 percent disabling under Diagnostic 
Code 7101.  A 60 percent evaluation is warranted for constant 
albuminuria with some edema; or definite decrease in kidney 
function; or hypertension at least 40 percent disabling under 
the Diagnostic Code 7101.  An 80 percent evaluation requires 
persistent edema and albuminuria with a BUN 40 to 80 mg%; or 
creatinine 4 to 8 mg%; or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss or 
limitation of exertion.  Finally, a 100 percent evaluation is 
assigned for renal dysfunction requiring regular dialysis or 
precluding more than sedentary activity from one of the 
following:  persistent edema and albuminuria; or a BUN of 
more than 80 mg%; or creatinine more than 8 mg%; or markedly 
decreased function of the kidney or other organ systems, 
especially cardiovascular.  Id.  

Earlier evaluations had considered the provisions of 
38 C.F.R. § 4.115b, Diagnostic Code 7502 (1993).  Under these 
provisions, the veteran's disorder would have been evaluated 
as 10 percent disabling if albumin and casts were present, 
with a history of acute nephritis or associated mild 
hypertension.  A 30 percent evaluation would have been 
warranted if albumin was constant or recurring with hyaline 
and granular casts or red blood cells present; transient or 
slight edema or hypertension, with a diastolic pressure of 
100 or more.  A 60 percent evaluation was warranted when 
there was constant albuminuria with some edema; or there was 
a definite decrease in kidney function; or there was 
associated moderate hypertension.  An 80 percent evaluation 
was warranted when there was persistent edema and 
albuminuria; or moderate retention of non-protein nitrogen, 
creatinine or urea nitrogen; or moderately decreased kidney 
function or moderate cardia complications.  Finally a 100 
percent evaluation would have been warranted if there was 
persistent edema and albuminuria; or marked retention of non- 
protein nitrogen, creatinine or urea nitrogen; with marked 
decreased kidney function or severe cardiovascular 
complications and chronic invalidism.  Id.  

Those provisions were changed, however, effective on February 
17, 1994.  Where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  Based on the evidence of record, 
the RO appropriately considered the new rating criteria in 
making its decision, and the Board will also consider both 
the old and new rating criteria and apply that criteria which 
is more favorable to the veteran.  

Based on the evidence of record, the Board finds that the 
veteran's clinical picture has not been demonstrated by a 
level of impairment sufficient to warrant assignment of a 
compensable rating for the service-connected laceration of 
the left kidney as a residual of a shell fragment wound under 
either the old or the new criteria.  As noted hereinabove, 
although the veteran initially complained of increased left 
kidney pain in his original claim for increase submitted in 
1988 and testified at the RO hearing conducted in December 
1991 that he received treatment for a urinary tract infection 
in 1988, no evidence has been submitted to substantiate these 
claims.  Consequently, the Board finds that a compensable 
rating is not warranted for the service-connected laceration 
of the left kidney as a residual of a shell fragment wound.  


B.  Abdomen 

The Board notes that the provisions for rating muscle 
disabilities were changed, effective on July 3, 1997.  As 
noted hereinabove, where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  Based on the 
evidence of record, the RO appropriately considered the new 
rating criteria in making its decision, and the Board will 
also consider both the old and new rating criteria.  

The Board further notes, however, that the criteria for 
evaluation of muscle injury are essentially the same under 
both the old and new regulations.  The modifications in the 
criteria for defining slight, moderate, moderately severe, 
and severe muscle injury due to gunshot wounds or other 
trauma are insignificant as they would relate to the 
particular shell fragment wound residuals under consideration 
in this instance.  


1.  The prior version of VA regulations dealing with muscle 
injuries states:

Through and through wounds and other wounds of the deeper 
structures almost invariably destroy parts of muscle groups 
and bring about intermuscular fusion and binding by 
cicatricial tissue and adherence of muscle sheath.  Thus, the 
muscles no longer work smoothly but pull against fascial 
planes and other muscles with which they are fused, so that 
delicate, coordinated movements are interfered with and there 
is loss of strength.  After prolonged exertion the stresses 
and strains due to these disarrangements bring about fatigue 
and pain, thus further interfering with the function of the 
part.  38 C.F.R. § 4.47 (1996).  

As to the residuals of wounds not chiefly characterized by 
amputation, ankylosis, or limitation of motion, the most 
obvious feature of the disability and the starting point for 
physical examination is the superficial scar.  An accurate 
and full description of the scar must be furnished by the 
medical examiner, so that the disability from it may be 
intelligently visualized and evaluated.  Its location, 
length, width and depth will be described; whether it is 
painful, inflamed or keloid; adherent or nonadherent; whether 
it involves or distorts neighboring orifices; whether it is 
exerting traction or limiting normal motion of the parts 
involved; whether there is ankylosis of contiguous joints; 
whether there is bone or muscle loss, or muscle hernia, and, 
if so, to what extent and how productive of interference with 
normal functions; whether there is associated lesion of a 
peripheral nerve (the nature and effects to be depicted by a 
neurologist, wherever possible).  38 C.F.R. § 4.48 (1996).  

A description of the residuals of such a wound in terms of 
one or more superficial scars does not, however, evidence the 
application of medical knowledge and observation to the 
extent required.  The whole track of the missile should be 
envisaged in its passage through skin, muscle, and fascial 
planes, and also any bone or nerve involvements either 
evidenced as disability or as inevitably resulting from the 
course of the missile.  The military records made at the time 
of the original injury should be consulted and considered in 
evaluating the final picture.  Particular attention should be 
given to tracing the complaints of claimants to their 
physical basis.  38 C.F.R. § 4.49 (1996).  

Disability from injuries of muscles presents a special 
problem.  Shrapnel and shell fragments and high velocity 
bullets may inflict massive damage upon muscles with 
permanent residuals.  The principal symptoms of disability 
from such muscle injuries are weakness, undue fatigue-pain, 
and uncertainty or incoordination of movement.  The physical 
factors are intermuscular fusing and binding, and welding 
together of fascial planes and aponeurotic sheaths.  In those 
scar-bound muscles strength is impaired, the threshold of 
fatigue is lowered and delicate coordination is interfered 
with.  Skin scars are incidental and negligible.  It is the 
deep intramuscular and intermuscular scarring that is 
disabling.  When a joint is ankylosed the muscles acting on 
that joint take no rating; for example, intrinsic shoulder 
girdle muscles when the shoulder joint is ankylosed.  On the 
other hand, injured extrinsic shoulder girdle muscles take a 
rating to be combined with ankylosis of the shoulder joint 
because their damage impairs the compensatory scapular 
movements which then have increased importance.  In ankylosis 
of the knee, the muscles of the hamstring group, if injured, 
take a rating for their action as hip extensors, but one step 
lower than the estimated degree.  38 C.F.R. § 4.50 (1996).  

The conception of disability of a muscle or muscle group is 
based on the ability of the muscle to perform its full work 
and not solely on its ability to move a joint.  A muscle 
which can barely move its bony lever but which has no 
substantial excess of power or endurance to enable it to 
perform work by that movement is in effect a useless muscle 
for occupational efficiency.  Tests for ability to move 
adjacent joints are useless for estimation of the disability 
in cases of muscle injuries unless all the movements are 
required to be made against varying resistance (for example, 
with gravity, against gravity, against moderate resistance, 
against strong resistance) and compared with the sound side.  
Comparative tests of endurance and of coordination are also 
needed.  Muscle injuries alone do not necessarily limit the 
movements of adjacent joints and these movements may be 
freely carried out by very weak muscles, or even by gravity 
alone without muscular participation as in extension of the 
elbow and in dropping the arm to the side.  38 C.F.R. § 4.51 
(1996).  

When an operative dissection is made in the area of old 
gunshot muscle wounds, as for nerve suture, removal of 
foreign body, excision of ragged scar, etc., the surgeon 
finds that the anatomical structures are so distorted that it 
is difficult or impossible to recognize the familiar muscle 
landmarks.  There is intermuscular fusing and binding and 
obliteration of fascial planes.  So-called penniform muscles 
have a type of structure which permits the maximum cross 
section of muscle tissues for the space occupied.  Most 
muscles of the extremities are of this type and these muscles 
often have their parallel aponeurotic sheaths welded together 
by scar tissue wherever the slanting muscle fibers which 
normally connect them have been destroyed.  The muscle 
fasciculi are found displaced in direction and their 
interspaces infiltrated with scar tissue.  It is obvious that 
when these crippled and scar-bound muscles are called on to 
act with other muscles in a movement they can no longer work 
smoothly, pulling evenly on their normal insertions, but pull 
in part against fascial planes and other muscles with which 
they are fused, so that a part of their force is misdirected.  
Both strength and endurance must necessarily be impaired, the 
threshold of fatigue lowered and delicate coordinate 
movements interfered with.  These changes are the real 
factors in all disabilities residual to healed muscle wounds.  
38 C.F.R. § 4.52 (1996).  

Every movement calls into action the muscles necessary for 
that movement constituting a definite muscle pattern which is 
invariable for that movement.  None of the muscles can be 
left out of action in performing the movement nor can any 
other muscle be called into play to execute the movement.  
Every movement requires full efficiency, the full complement 
of muscles included in its specific pattern.  If one, or 
more, of the group is injured or destroyed the efficiency of 
the movement is permanently impaired.  It is the distortion 
of the intricate mechanism of muscle structures, the 
intermuscular binding, the obliteration of fascial planes and 
welding of aponeurotic sheaths that results in permanent 
residual disabilities.  The typical symptoms associated with 
severe muscle injuries are:  Fatigue rapidly coming on after 
moderate use of the affected muscle groups; pain occurring 
shortly after the incidence of fatigue sensations, the type 
of pain being that which is characteristic of and normally 
associated with prolonged severe muscular effort (fatigue-
pain); inability to make certain movements with the same 
degree of strength as before injury; uncertainty in making 
certain movements, particularly when made quickly.  When the 
subjective evidence in an individual claim appears as the 
natural result of a pathological condition shown objectively, 
and particularly when consistent from time of first 
examination, i.e., when obviously not based upon information 
given to the claimant by previous examiners or relayed to him 
or her from the claims file, it will be given due weight.  38 
C.F.R. § 4.53 (1996).  

Disabilities due to residuals of muscle injuries will be 
evaluated on the basis laid down in §§ 4.55 and 4.56 and on 
the type of disability pictures appended to the ratings 
listed.  In the following schemes the skeletal muscles of the 
body are divided for rating purposes into 23 groups, in 8 
anatomical regions: 4 groups for the shoulder girdle, 2 for 
the arm, 3 for the forearm and hand, 3 for the foot and leg, 
3 for the thigh, 3 for the pelvic girdle, 3 for the trunk, 
and 2 for the neck.  The facial muscles will be rated in 
accordance with interference with the functions supplied by 
the cranial nerves.  Four grades of severity of disabilities 
due to muscle injuries are here recognized for rating 
purposes:  slight, moderate, moderately severe and severe.  
The type of disability pictures for these, as set forth in §§ 
4.55 and 4.56, will be a basis for assigning ratings for each 
of the 23 muscle groups.  The type of disability pictures are 
based on the cardinal symptoms of muscle disability 
(weakness, fatigue- pain, uncertainty of movement) and on the 
objective evidence of muscle damage and the cardinal signs of 
muscle disability (loss of power, lowered threshold of 
fatigue and impairment of coordination).  38 C.F.R. § 4.54 
(1996).  

The following principles as to combination of ratings of 
muscle injuries in the same anatomical segment, or of muscle 
injuries affecting the movements of a single joint, either 
alone or in combination or limitation of the arc of motion 
will govern the ratings:

(a) Muscle injuries in the same anatomical region, i.e., (1) 
shoulder girdle and arm, (2) forearm and hand, (3) pelvic 
girdle and thigh, (4) leg and foot, will not be combined, but 
instead, the rating for the major group will be elevated from 
moderate to moderately severe, or from moderately severe to 
severe, according to the severity of the aggregate impairment 
of function of the extremity.  

(b) Two or more severe muscle injuries affecting the motion 
(particularly strength of motion) about a single joint may be 
combined but not in combination receive more than the rating 
for ankylosis of that joint at an "intermediate" angle, 
except that with severe injuries involving the shoulder 
girdle and arm, the combination may not exceed the rating for 
unfavorable ankylosis of the scapulohumeral joint.  Claims of 
an unusually severe degree of disability involving the 
shoulder girdle and arm or the pelvic girdle and thigh 
muscles wherein the evaluation under the criteria in this 
section appears inadequate may be submitted to the Director, 
Compensation and Pension Service, for consideration under § 
3.321(b)(1) of this chapter.  

(c) With definite limitation of the arc of motion, the rating 
for injuries to muscles affecting motion within the remaining 
arc may be combined but not to exceed ankylosis at an 
"intermediate" angle.  

(d) With ankylosis of the shoulder, the intrinsic muscles of 
the shoulder girdle (Groups III or IV) are out of commission 
and carry no rating for injury however severe.  The extrinsic 
muscles (Groups I and II) which act on the shoulder as a 
whole, may, if severely injured, elevate the rating to 
ankylosis at an unfavorable angle.  

(e) With ankylosis of the knee, the hamstring muscles (Group 
XIII) may, if severely injured, receive the rating for the 
moderately severe degree of disability as a maximum in 
combination, and corresponding values for less severe 
injuries, the major function of these muscles being hip 
extension.  

(f) With disability such as flail joint, ankylosis, faulty 
union, limitation of motion, etc., muscle injuries affecting 
function at a lower level may be separately rated and 
combined, always reserving the maximum amputation rating for 
the most severe injuries.  

(g) Muscle injury ratings will not be combined with 
peripheral nerve paralysis ratings for the same part, unless 
affecting entirely different functions.  38 C.F.R. § 4.55 
(1996).  


Factors to be considered in the evaluation of disabilities 
residual to healed wounds involving muscle groups due to 
gunshot or other trauma.  

(a) Slight (insignificant) disability of muscles.
Type of injury.  Simple wound of muscle without debridement, 
infection or effects of laceration.  

History and complaint.  Service department record of wound of 
slight severity or relatively brief treatment and return to 
duty.  Healing with good functional results.  No consistent 
complaint of cardinal symptoms of muscle injury or painful 
residuals.  

Objective findings.  Minimum scar; slight, if any, evidence 
of fascial defect or of atrophy or of impaired tonus.  No 
significant impairment of function and no retained metallic 
fragments.  

(b) Moderate disability of muscles.
Type of injury.  Through and through or deep penetrating 
wounds of relatively short track by single bullet or small 
shell or shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive effect of high 
velocity missile and of residuals of debridement or of 
prolonged infection.  

History and complaint.  Service department record or other 
sufficient evidence of hospitalization in service for 
treatment of wound.  Record in the file of consistent 
complaint on record from first examination forward, of one or 
more of the cardinal symptoms of muscle wounds particularly 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles.  

Objective findings.  Entrance and (if present) exit scars 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  (In such tests the rule that 
with strong efforts, antagonistic muscles relax is to be 
applied to insure validity of tests.)  

(c) Moderately severe disability of muscles.
Type of injury.  Through and through or deep penetrating 
wound by high velocity missile of small size or large missile 
of low velocity, with debridement or with prolonged infection 
or with sloughing of soft parts, intermuscular cicatrization.  

History and complaint.  Service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of wound of severe grade.  
Record in the file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present.  

Objective findings.  Entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.  


(d) Severe disability of muscles.
Type of injury.  Through and through or deep penetrating 
wound due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  

History and complaint.  As under moderately severe (paragraph 
(c) of this section), in aggravated form.  

Objective findings.  Extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in track of missile. X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles in wound area. 
Muscles do not swell and harden normally in contraction.  
Tests of strength or endurance compared with the sound side 
or of coordinated movements show positive evidence of severe 
impairment of function.  In electrical tests, reaction of 
degeneration is not present but a diminished excitability to 
faradic current compared with the sound side may be present.  
Visible or measured atrophy may or may not be present.  
Adaptive contraction of opposing group of muscles, if 
present, indicates severity.  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.56 (1996).  



2.  The current VA regulations relating to muscle injuries 
state:  

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  (b) 
For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions:  6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).  (c) There 
will be no rating assigned for muscle groups which act upon 
an ankylosed joint, with the following exceptions: (1) groups 
I and II are severely disabled, the evaluation of the 
shoulder joint under diagnostic code 5200 will be elevated to 
the level for unfavorable ankylosis, if not already assigned, 
but the muscle groups themselves will not be rated.  (d) The 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except severely injured 
muscle group will be increased by one level and used as the 
combined evaluation for the affected muscle groups.  (e) For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
valuation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  (f) For muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of § 4.25.  38 C.F.R. § 4.55 (1998).  


Factors to be considered in the evaluation of muscle 
disabilities.

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  (b) 
A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:  

(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.  

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 4.56 (1998).  

The veteran's service-connected residuals of a shell fragment 
wound of the abdominal wall with retained foreign body are 
currently rated 10 percent disabling under the criteria in 
the VA Schedule for Rating Disabilities for injuries to 
Muscle Group XIX.  38 C.F.R. § 4.73, Diagnostic Code 5319 
(1999).  Muscle group XIX consists of the muscles of the 
abdominal wall and includes: rectus abdominis; external 
oblique; internal oblique; transversalis; and the quadratus 
lumborum.  The function of this muscle group is for support 
and compression of abdominal wall and lower thorax; flexion 
and lateral motions of spine; and synergists in strong 
downward movements of arm.  The 10 percent rating 
contemplates a moderate disability of muscle group XIX.  A 30 
percent rating contemplates a moderately severe disability of 
muscle group XIX.  A 50 percent rating, the highest rating 
assignable under this diagnostic code, contemplates a severe 
disability of muscle group XIX.  38 C.F.R. § 4.73, Diagnostic 
Code 5319 (1999).  

Based on a review of the evidence as a whole, the Board finds 
that the current 10 percent rating assigned for the residuals 
of a shell fragment wound of the abdominal wall with retained 
foreign body adequately compensates for the degree of 
impairment demonstrated.  The description of the wounds in 
the service medical records and findings reported in the VA 
medical examinations do not show prolonged infection, 
sloughing of soft parts, or intermuscular scarring.  
Furthermore, there is no evidence of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles to 
indicate a moderately severe disability, nor is there 
evidence of ragged, depressed and adherent scars, loss of 
deep fascia or muscle substance, or soft flabby muscles in 
the wound area which would indicate a severe disability.  
While the veteran complained that the site of his abdominal 
wound was tender and painful with movement and palpation, the 
Board finds that manifestations as reflected on the recent VA 
examinations were related and had been rated appropriately 
based on the muscle damage in that area.  

In sum, the preponderance of the evidence, and all of the 
credible medical evidence, reveals no more than moderate 
injury to Muscle Group XIX.  38 C.F.R. § 4.56.  Accordingly, 
the record does not support the assignment of a higher 
schedular evaluation under Diagnostic Code 5319.  



ORDER

An increased (compensable) rating for the service-connected 
laceration of the left kidney as a residual of a shell 
fragment wound is denied.  

An increased rating greater than 10 percent for the service-
connected residuals of a shell fragment wound of the 
abdominal wall with retained foreign body is denied.  



REMAND

As for the remaining issues on appeal, as noted hereinabove, 
the Board remanded this matter for additional development in 
July 1996.  At that time, the RO was directed to schedule the 
veteran for a VA examination in order to determine the nature 
and current severity of the service-connected residuals of 
the fragment wounds.  The claims folder was to be made 
available to the examiner for review and all indicated 
testing was to be performed, including x-ray and range of 
motion studies (both passive and with resistance) of the 
hips, knees and left foot.  Furthermore, the examiner was to 
review the service medical records so that she/he could 
identify all muscle groups affected and the degree of any 
damage caused by the shell fragment wounds.  Clinical 
findings were to be reported in detail and were to include a 
discussion of any painful motion, instability, and degree of 
residual weakness, if noted, and how it impacts on function 
of the affected body part, i.e., hips, knees, left foot, left 
upper extremity and abdomen.  

Based on the report submitted, the examiner did not 
completely fulfill the directives of the July 1996 remand 
order.  Specifically, the examining physician failed to 
identify all muscle groups affected and the degree of any 
damage caused by the shell fragment wounds.  In addition, 
range of motion testing was not completed on the right knee, 
which would be useful for comparison of bilateral knee 
function.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where compliance with the remand orders of the Board or the 
Court has not been achieved, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, the veteran must be 
afforded another examination in order to determine the nature 
and current severity of the service-connected residuals of 
his shell fragment wounds.  

Furthermore, the Board finds that additional development is 
necessary prior to adjudication of the remainder of the 
veteran's claim.  The examining physician should be requested 
to determine the relationship between any degenerative 
arthritis found and the veteran's service-connected 
disabilities.  The examining physician should also comment as 
to whether the veteran's scars are poorly nourished, tender 
or ulcerated and whether there is any functional limitation 
attributable thereto.  Furthermore, a neurological 
examination should be conducted to identify any nerve damage 
that may have resulted from the veteran's shell fragment 
wounds.  Finally, based on the results of the examinations, 
the RO should consider whether separate compensable ratings 
are warranted for muscle injury and any associated scarring.  

In addition, the Board emphasizes that any examination of 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45 and clinical findings must be expressed in 
terms of the degree of additional range-of-motion loss due to 
any pain on use, incoordination, weakness, fatigability, or 
pain during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The examining physician should be requested to comment as to 
whether the residuals of the veteran's shell fragment wounds 
inhibit movement of any joints and result in any pain with 
use, weakened movement, excess fatigability, incoordination 
or any other functionally disabling symptoms.  Additionally, 
and most importantly, this opinion should be expressed in 
terms of additional range-of-motion loss beyond that already 
demonstrated clinically.  In other words, any functional loss 
found, such as the pain complained of by the veteran, must be 
quantified as additional loss of motion.  DeLuca, supra.  In 
addition, any pertinent treatment records should be obtained 
for review.  

In light of the above, the Board finds that the current 
medical evidence of record is inadequate to equitably 
adjudicate the remaining issues on appeal.  

Therefore, it is the decision of the Board that further 
development is necessary prior to appellate review.  
Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the residuals of his 
service-connected shell fragment wounds 
since November 1996.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  The veteran should be afforded VA 
examinations, to include a neurological 
examination to identify any nerve damage 
that may have resulted from the veteran's 
shell fragment wounds, in order to 
determine the nature and current severity 
of the service-connected residuals of 
shell fragment wounds.  The claims folder 
should be made available to the examiner 
for review.  All indicated testing should 
be performed, including x-ray, 
neurological and range of motion studies.  
The examiner should identify all muscle 
groups affected by the veteran's service-
connected disabilities and state the 
degree of damage caused by the shell 
fragment wounds.  The examining physician 
should be requested to determine the 
relationship between any degenerative 
arthritis found and the veteran's 
service-connected disabilities.  All 
clinical findings should be reported in 
detail and should include a discussion of 
any painful motion, instability and 
degree of residual weakness and how it 
impacts on the function of the affected 
body part, i.e., the hips, the left knee, 
the left foot and the left upper 
extremity.  The examining physician 
should also comment as to whether the 
veteran's scars are poorly nourished, 
tender or ulcerated and whether there is 
any functional limitation attributable 
thereto.  A complete rationale for all 
opinions expressed should be provided.  

3.  After undertaking the development 
requested above, the RO should again 
review the issues of an increased rating 
for the service-connected disabilities to 
include consideration of the Court's 
holding in DeLuca and whether separate 
compensable ratings are warranted for 
muscle injury and any associated 
scarring.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







